Robert  J. Benson
     Case         (SBN 155971)
             8:20-cv-00702-JVS-ADS Document 43-1 Filed 07/28/20 Page 1 of 1 Page ID #:926
Orrick, Herrington & Sutcliffe LLP
2050 Main Street, Suite 1100
Irvine, CA 92614-8255




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
TCT MOBILE (US) INC., et al.,                                                   CASE NUMBER

                                                                                                  8:20-cv-00702-JVS-ADSx
                                                                Plaintiff(s)
                                       v.
CELLULAR COMMUNIATIONS EQUIPMENT LLC,                                               (PROPOSED) ORDER ON APPLICATION
                                                                                   OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).              IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Johnson, Jeffrey Lance                             of Orrick, Herrington & Sutcliffe LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                          609 Main Street, 40th Floor
(713) 658-6400                          (713) 658-6401                             Houston, TX 77002-3106
Telephone Number                         Fax Number
jj@orrick.com
                              E-Mail Address                                       Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
TCT Mobile (US) Inc. and Huizhou TCL Mobile Communication Co. Ltd.



Name(s) of Party(ies) Represented                                               Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Benson, Robert J.                                                              of Orrick, Herrington & Sutcliffe LLP
Designee’s Name (Last Name, First Name & Middle Initial)                           2050 Main Street, Suite 1100
       155971                   (949) 567-6700          (949) 567-6710             Irvine, CA 92614-8255
Designee’s Cal. Bar No.         Telephone Number           Fax Number

rbenson@orrick.com
                                E-Mail Address                                     Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                              be refunded      not be refunded.

 Dated
                                                                                        U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
